Citation Nr: 9921359	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for frequent colds, sore 
throats and chest pains, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for sleep trouble, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a stomach disorder, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for arthritis of the 
cervical spine.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for arthritis of the 
thoracic spine.

9.  A determination of the propriety of the initial 
noncompensable disability rating assigned to the veteran's 
service-connected headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied entitlement to service connection for several 
disorders, as set forth above, and granted service connection for 
headaches, and assigned a noncompensable disability evaluation.  
The veteran filed a timely appeal to these determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appeal has been obtained by the RO. 

2.  The veteran currently suffers from a chronic respiratory 
disorder which had its onset in service.

3.  There is no competent evidence to indicate that the veteran's 
current sleep trouble is due to an undiagnosed illness or is 
etiologically related to a disease or injury incurred in service.

4.  There is no competent evidence to indicate that the veteran's 
current stomach disorder is due to an undiagnosed illness or is 
etiologically related to a disease or injury incurred in service.

5.  There is no competent evidence which indicates that the 
veteran currently suffers from arthritis of the cervical spine.

6.  There is no competent evidence which indicates that the 
veteran currently suffers from a bilateral knee disorder.

7.  There is no competent evidence which indicates that the 
veteran's current tinnitus is etiologically related to a disease 
or injury incurred in service.

8.  There is no competent evidence which indicates that the 
veteran currently suffers from bilateral hearing loss.

9.  The veteran was diagnosed as suffering from arthritis of the 
thoracic spine within one year of separation from service.

10.  The veteran's headaches are non-incapacitating and do not 
interfere with his activities of daily living.
CONCLUSIONS OF LAW

1.  A chronic respiratory disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(b) 
(1998). 

2.  The veteran's claim for service connection for sleep trouble, 
to include as due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for service connection for a stomach 
disorder, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for service connection for arthritis of 
the cervical spine is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The veteran's claim for service connection for a bilateral 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The veteran's claim for service connection for tinnitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  Arthritis of the thoracic spine may be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 
(1998).

9.  The schedular criteria for a compensable rating for the 
veteran's service-connected headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.7, 4.124a, Diagnostic Code 8199-8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must demonstrate 
that a particular injury or disease resulting in a current 
disability was incurred in or aggravated coincident with service 
in the Armed Forces.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998). 

However, the first step in this analysis is to determine whether 
the veteran has presented a well-grounded claim for service 
connection.  In this regard, the veteran bears the burden of 
submitting sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be plausible 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves medical 
etiology or a medical diagnosis,  competent medical evidence that 
a claim is "plausible" or "possible" is required for the claim 
to be well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit, 5 
Vet. App. 91 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not competent 
to offer medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Service 
connection generally requires:  (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
See Epps, supra; Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also Heuer, supra and Grottveit, both supra; Savage v. Gober, 10 
Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still has 
such a condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the case law of the 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(Court), lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well grounded 
on the basis of § 3.303(b) if the condition observed during 
service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent to 
the claim, and the claim must fail. Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit, 
supra.

A.  Persian Gulf Undiagnosed Illness Claims

In addition to the provisions detailed above, 38 U.S.C.A. § 1117, 
"The Persian Gulf War Benefits Act," authorized the Secretary 
of VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, that became manifest either 
during active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
within a prescribed presumptive period following such service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of Persian 
Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 Fed. Reg. 23, 
139 (1998).  VA shall pay compensation in accordance with chapter 
11 of title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one or 
more signs or symptoms, provided that such disability became 
manifest either during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2001, and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
and menstrual disorders.

However, compensation shall not be paid under this section if any 
of the following is the case:  there is affirmative evidence that 
an undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or there is affirmative evidence 
that an undiagnosed illness was caused by a supervening condition 
or event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.

i.  Entitlement to service connection for frequent colds, sore 
throats and chest pains, to include as due to an undiagnosed 
illness

Evidence relevant to the veteran's claim for service connection 
for frequent colds, sore throats, and chest pains due to an 
undiagnosed illness includes his service medical records.  These 
records indicate multiple complaints of nasal congestion, sore 
throat, and coughing during the veteran's entire period of 
service.  The veteran received varying diagnoses of an upper 
respiratory infection, cold, viral syndrome, rule out strep, 
viral pharyngitis, and tonsillitis at the time of examinations in 
September and November 1985, April, August, and November 1986, 
March and November 1987, February 1989, January 1991, and June 
1992.  The veteran's service separation examination, dated in 
March 1996, did not note a diagnosis of colds, sore throat, or 
chest pain.  However, the Board notes that in a Medical History 
Worksheet completed by the veteran at the time of this separation 
examination, the veteran did report a history of frequent colds 
beginning in March 1985, with symptoms including a sore throat, 
fever, and "sinuses."

Relevant post-service evidence includes the report of a Persian 
Gulf Registry Examination dated in February 1997.  At that time, 
the examiner indicated that pulmonary function testing (PFT) 
showed the presence of mild asthma, and noted that he "cannot 
rule out possibility that mild asthma could be related to P.G. 
[Persian Gulf] service or service as generator (diesel) 
repairman."  However, a chest x-ray was negative, with no 
evidence of any infiltrates in either lung field.

Also of record is the report of a VA general medical examination 
conducted in February 1997.  At that time, the veteran reported 
that while in the Persian Gulf, he suffered from frequent sore 
throats, colds, and headaches.  He also developed left anterior 
chest pain which he believed was related to his sore throats, 
although he was "very nondescript" about this problem.  He 
stated that these problems had continued occasionally since 
service, although he had not sought medical attention for these 
problems.  Clinical examination of the veteran's nose, sinuses, 
mouth, throat, and respiratory system revealed normal findings.  
The examiner did not render a relevant diagnosis.

A physician's report dated in February 1998 from Doctors' Urgent 
Care Office, a private health care facility, indicates that the 
veteran was seen for complaints of flu, sore throat, cough, and 
aches for the previous day.  The examiner diagnosed pharyngitis.

Also relevant is a VA outpatient treatment note dated in March 
1998.  At that time, the veteran presented with complaints of a 
dull constant chest pain in the right side of chest, which had 
existed for the previous 4 years.  He stated that this pain was 
worse after meals.  The examiner diagnosed right upper quadrant 
pain.

In June 1998, the veteran testified at a hearing before an RO 
hearing officer.  At that time, he again reported a history of 
frequent colds and sore throats.  He stated that he had been to a 
VA Medical Center (VAMC) only once in the previous 2 years, and 
had also been to a private facility called Urgent Care once.

A review of this evidence reveals that the veteran suffered on 
multiple occasions from his claimed symptoms of coughing, sore 
throats, congestion, etc. while in service, as well as once or 
twice since that time.  However, as noted above, service 
connection under section 3.317 is available only for undiagnosed 
illnesses attributable to Southwest Asia service during the 
Persian Gulf War, i.e., those illnesses which "by history, 
physical examination, and laboratory tests cannot be attributed 
to any known clinical diagnosis."  In this case, the veteran's 
symptomatology has always been medically attributed to known 
diagnoses, such as upper respiratory infections, colds, viral 
syndrome, strep, pharyngitis, tonsillitis, and asthma.  As the 
veteran's complaints have been specifically attributed to an 
identifiable cause, it is not an illness which "cannot be 
attributed to any known clinical diagnosis," service connection 
under section 3.317 is precluded.  

However, the Board notes that the veteran was diagnosed with 
pharyngitis on multiple occasions in service, and was diagnosed 
with similar disorders, including an upper respiratory infection, 
cold, viral syndrome, and tonsillitis, on several occasions.  In 
addition, the evidence shows that the veteran was diagnosed with 
mild asthma at the time of his Persian Gulf registry examination 
in February 1997, less than a year following discharge, and was 
diagnosed with pharyngitis in February 1998, less than two years 
following discharge.  Furthermore, the veteran has provided 
testimony, which the Board finds credible, that he suffered from 
the same symptomatology which led to his diagnoses of respiratory 
ailments on many occasions both during and since service, but did 
not seek medical attention.  The Board thus finds that the record 
establishes that the veteran suffers from a chronic respiratory 
ailment which had its onset in service and has continued to the 
present.  Therefore, service connection for a chronic respiratory 
disorder is granted.

ii.  Entitlement to service connection for sleep trouble, to 
include as due to an undiagnosed illness

Evidence relevant to the veteran's claim for service connection 
for sleep trouble due to an undiagnosed illness includes his 
service medical records, which are negative for evidence of any 
reported complaint or diagnosis of, or treatment for, a sleep 
disorder.

Relevant post-service evidence includes the report of a VA mental 
disorders examination conducted in December 1997.  At that time, 
the veteran stated that he slept very poorly, usually sleeping 
only 3 hours per night at the most.  He stated that his sleeping 
problems began while on recruiting duty in Cincinnati from 1992 
until 1996, at which time he was under constant pressure to 
perform and meet quotas.  The examiner noted, as an aside, that 
this is a very common story among military recruiters, 
particularly in the Army and Marines, since they are under a 
great deal of pressure and often are threatened with adverse 
effects to their careers if they do not produce a quota.  The 
veteran stated that he currently worked as an Emergency Medical 
Technician.  The examiner rendered an Axis I diagnosis of primary 
insomnia.  Under Axis III, the examiner stated that it was 
possible that some of the veteran's general physical symptoms, 
such as back and neck pain and frequent colds, might contribute 
to worrying and difficulty falling asleep, although that was not 
certain.

Also of record is a VA outpatient treatment note dated in March 
1998.  At that time, the veteran presented with complaints of 
back and neck pain which was significant enough to disturb his 
sleep.  No diagnosis was rendered related to the veteran's sleep 
difficulties, but he was prescribed amitriptyline.

At the time of the veteran's June 1998 RO hearing, he stated that 
he had difficulty sleeping while participating in Operation 
Desert Shield and Operation Desert Storm.  He stated that he had 
been prescribed prescription medication from VA to help him 
sleep.  He also stated that he worked as an EMT, which involved 
working a 24-hour shift followed by 2 days off.

Although the veteran has claimed that his sleep difficulties are 
manifestations of an undiagnosed Persian Gulf illness, the Board 
again notes that, as described above, service connection under 
section 3.317 is available only for undiagnosed illnesses 
attributable to Southwest Asia service during the Persian Gulf 
War, i.e., those illnesses which "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  In this case, the veteran's 
symptomatology has always been medically attributed to known 
diagnoses, such as primary insomnia.  Furthermore, the Board 
notes that at the time of the veteran's December 1997 
examination, the veteran stated that he began to experience 
problems sleeping while serving as a military recruiter.  The 
examiner noted that the veteran's complaints were "rather 
common" for recruiters, as they were under a great deal of 
pressure.  In addition, the examiner stated that his insomnia 
could be attributable, at least in part, to his physical 
problems, including back and neck pain, and the veteran himself 
attributed his sleeping difficulty to his back and neck pain in 
March 1998.  Finally, the Board notes that the veteran currently 
works as an EMT, which requires working for 24 hours straight 
(1st, 2nd, and 3rd shifts back to back), followed by 2 days 
off, which obviously requires a non-standard sleep schedule.  As 
the veteran's complaints have been attributed to identifiable 
causes, it is not an illness which "cannot be attributed to any 
known clinical diagnosis," service connection under section 
3.317 is precluded.  

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that his 
current sleep difficulty is related to his active military 
service, to include his service in the Persian Gulf.  The Board 
does not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  However, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his sleep disorder.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions as 
to diagnosis and causation, Jones v. Brown, 7 Vet.App. 134, 137 
(1994), the veteran's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to establish 
such medical causation.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet.App. 379, 384 
(1995), citing Grottveit, in which the Court held that an 
appellant does not meet his or her burden of presenting evidence 
of a well-grounded claim where the determinative issue involves 
medical causation and the appellant presents only lay testimony 
by persons not competent to offer medical opinions.  Furthermore, 
the Board finds that the evidence of record does not establish 
the presence of a chronic sleep disorder in service which could 
serve to well ground the veteran's claim under 38 C.F.R. 
§ 3.303(b).  Moreover, even assuming that the veteran is 
competent through his statements to provide evidence of 
continuity of symptomatology with respect to sleep difficulties 
since service, medical expertise is still required to provide a 
current diagnosis of a chronic sleep disorder which is related 
etiologically to his post-service symptoms.  See Savage, supra.  
Such evidence is absent from the record.  Thus, the Board finds 
that the veteran's contention that his current sleep disorder is 
related to his service in the Persian Gulf cannot be accepted as 
competent evidence.

Accordingly, it is the decision of the Board that the veteran has 
failed to meet his initial burden of submitting evidence of a 
well grounded claim for service connection for a sleep disorder, 
and the claim must be denied on that basis.

iii.  Entitlement to service connection for a stomach disorder, 
to include as due to an undiagnosed illness

Evidence relevant to the veteran's claim for service connection 
for a stomach disorder, to include as due to an undiagnosed 
illness, includes his service medical records, which indicate 
several instances of complaints of stomach pain, often 
accompanied by complaints of diarrhea and vomiting.  Diagnoses 
included stomach pain of unknown etiology in November 1986, mild 
gastroenteritis in December 1988, viral gastroenteritis in 
January 1990, and gastroenteritis probably secondary to bad food 
in September 1991.  The veteran's March 1996 separation 
examination did not note the presence of a stomach disorder.

Relevant post-service evidence includes the veteran's June 1998 
hearing testimony.  At the time of this hearing, the veteran 
stated that he was treated once at Urgent Care for his stomach in 
approximately March 1998, and once at a VA facility, but 
otherwise had not been treated for his stomach problems.  He 
stated that he had modified his diet because several foods upset 
his stomach.  He also stated that VA had performed ultrasound 
tests, but had not told him of any abnormalities.

The Board observes that the February 1998 treatment record from 
Doctors' Urgent Care Office that the veteran apparently referred 
to in his hearing does not indicate any complaints or diagnoses 
related to the stomach.

Also of record is a VA outpatient treatment note dated in April 
1998.  This note indicates that the veteran presented with 
complaints of stomach and abdominal pain, which he reported had 
been diagnosed in the past as reflux disease.  The examiner noted 
that the results of an ultrasound of the veteran's abdomen 
performed the previous week were normal.  The examiner diagnosed 
dyspepsia.

The Board observes that the veteran's stomach symptomatology has 
generally been medically attributed to known diagnoses, such as 
gastroenteritis and dyspepsia.  The only diagnosis of stomach 
pain due to an unknown etiology was rendered in November 1986, 
several years before the veteran's service in the Persian Gulf 
War.  Since the veteran's stomach disorder is not an illness 
which "cannot be attributed to any known clinical diagnosis," 
service connection under section 3.317 is precluded.

With regard to direct service connection, the Board notes that 
the three instances of stomach pain, diarrhea and vomiting in 
service all appeared to be acute and transitory, with no ongoing 
residuals.  Indeed, the examiner who examined the veteran in 
December 1988 stated that his gastroenteritis was due to a virus, 
while the examiner who examined the veteran in January 1990 
opined that the veteran's gastroenteritis was probably due to 
"bad food." 

Furthermore, while the evidence does indicate a current diagnosis 
of dyspepsia, there is no competent medical evidence which links 
this dyspepsia to the three instances of stomach pain in service, 
the most recent of which was some 7 years prior to his February 
1998 diagnosis of dyspepsia.  Indeed, the only evidence which 
purports to link the veteran's current dyspepsia to service is 
his own contentions, made both in correspondence sent to VA and 
during the course of his June 1998 hearing.  Once again, the 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection, but as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his stomach disorder.  See 
Espiritu v. Derwinski, 2 Vet.App. at 494-5.  Furthermore, the 
Board finds that the evidence of record does not establish the 
presence of a chronic stomach disorder in service which could 
serve to well ground the veteran's claim under 38 C.F.R. 
§ 3.303(b).  Moreover, even assuming that the veteran is 
competent through his statements to provide evidence of 
continuity of symptomatology with respect to stomach pain and 
diarrhea since service, medical expertise is still required to 
provide a current diagnosis of a chronic stomach disorder which 
is related etiologically to his post-service symptoms.  See 
Savage, supra.  Such evidence is absent from the record.  Thus, 
the Board finds that the veteran's contention that his current 
stomach disorder is related to the incidents of stomach pain and 
diarrhea incurred while in the military cannot be accepted as 
competent evidence.

Accordingly, it is the decision of the Board that the veteran has 
failed to meet his initial burden of submitting evidence of a 
well grounded claim for service connection for a stomach 
disorder, and the claim must be denied on that basis.

B.  Entitlement to service connection for arthritis of the 
cervical spine

Evidence relevant to the veteran's claim for service connection 
for arthritis of the cervical spine includes his service medical 
records.  These records indicate that in August 1992, the veteran 
was seen in the Emergency Room for complaints of stiffness and 
pain in his neck.  At that time, he stated that he had suffered 
from periodic stiff neck for the past 5 to 10 years.  X-rays 
indicated arthritis at C5-C6.  The examiner diagnosed cervical 
spasm and C5-C6 degenerative arthritis.  Follow-up examinations 
over the next few days resulted in diagnoses of cervical strain.  
Of particular note is a VA orthopedic examination dated the day 
following the emergency room visit, which found x-rays of the 
veteran's cervical spine to be within normal limits.  In November 
1995, the veteran was again seen for complaints of recurrent neck 
pain.  At that time, it was noted that the veteran had a history 
of cervical arthritis of 3 years duration.  Following an 
examination, the examiner diagnosed muscle strain/spasm with a 
history of arthritis.  The veteran's March 1996 separation 
examination noted that his spine was "abnormal," and included a 
notation which appears to read "c spine discs with right 
rotation, otherwise negative."

Relevant post-service evidence consists of the February 1997 
Persian Gulf Registry examination.  The examiner did not render a 
relevant diagnosis, but x-rays of the cervical spine showed no 
abnormality, with normal segment alignment, and normal interval 
disc spaces. 

At the time of the veteran's February 1997 VA general medical 
examination, the veteran reported that in 1993, he noticed that 
his neck was stiff and he had painful neck spasms.  He went to 
the Emergency Room where he was told that he had arthritis in the 
C2-C3 level.  Clinical examination of the veteran's neck showed a 
full range of motion without any tenderness or muscle spasm.  A 
mild increase in lordosis was noted.  The examiner did not render 
a relevant diagnosis.  However, the examiner recommended a 
cervical x-ray, which once again showed normal alignment of the 
segments, no evidence of fracture, dislocation, or other bony 
abnormality, and normal intervertebral disc spaces.  The x-ray 
interpreter stated that the study was negative.  

At the time of the veteran's June 1998 RO hearing, he stated that 
he had an automobile accident in 1988, at which time he was rear-
ended by another vehicle.  He stated his belief that he suffered 
from both cervical and thoracic arthritis as a result of this 
accident, although he acknowledged that no doctor had ever told 
him that his arthritis was related to this accident.  The Board 
notes that the veteran also stated that he had been treated by an 
unnamed acupuncturist in California for treatment of neck pain, 
and requested that he be afforded 60 days to try to locate that 
practitioner and obtain a copy of any medical records.  The Board 
observes that the veteran's claim was accordingly held open for 
60 days, but to date no evidence has been submitted from the 
veteran from this practitioner.

A review of all the medical evidence of record in this claim 
fails to indicate that the veteran currently suffers from 
arthritis of the cervical spine.  Although an Emergency Room 
report in service in August 1992 did indicate a diagnosis of 
cervical spine arthritis, three subsequent x-rays of the 
veteran's cervical spine, including x-rays taken just one day 
after this Emergency Room visit, all showed no evidence of any 
cervical spine abnormality, including arthritis.  As a well-
grounded claim requires medical evidence of a current disability, 
the veteran's claim for service connection for a arthritis of the 
cervical spine must be denied as not well grounded.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

C.  Entitlement to service connection for a bilateral knee 
disorder.

Evidence relevant to the veteran's claim for service connection 
for a bilateral knee disorder includes his service medical 
records.  These records indicate that in April 1987, the veteran 
was seen for complaints of left knee pain.  Examination revealed 
crepitus and patellar grind.  The examiner diagnosed 
chondromalacia patella.  In addition, in an August 1987 Report of 
Medical History, the examiner noted "occasional episodes of 
chondromalacia patella, otherwise no interval history."  The 
veteran's March 1996 separation examination did not note any knee 
disorders, although in his accompanying Medical History Worksheet 
the veteran did report having suffered from swollen joints 
manifested by knee pain during and after exercise.

Relevant post-service evidence includes the veteran's February 
1997 Persian Gulf Registry Examination.  At that time, the 
veteran stated that he had pain in both knees.  Clinical 
examination of the right knee revealed edema and some heat, but 
no instability.  Examination of the left knee revealed no edema, 
heat or instability, although the veteran complained of aching.  
X-rays were negative for any bone or joint abnormality.  No 
relevant diagnosis was rendered.

At the time of the veteran's February 1997 VA general medical 
examination, the veteran stated that he first began to experience 
right knee pain in 1985, after increased training.  He stated 
that he sought medical care at that time and was told that he had 
some wearing out of the cartilage under his patella.  He stated 
that in 1990 he noticed discomfort in his left knee but just put 
up with it and did not seek medical attention.   Clinical 
examination of the lower extremities showed full ranges of motion 
without heat, edema, or instability.  There was no atrophy of 
either leg.  The examiner did not render a relevant diagnosis, 
but did recommend knee x-rays.  These x-rays, taken later that 
same day, showed no bone or joint abnormality, and were deemed to 
be "negative."

At the time of his hearing in June 1998, the veteran stated that 
he began experiencing knee problems shortly after recruit 
training in 1985 or 1986.  He stated that he had suffered from 
knee pain and swelling since that time.  He also acknowledged 
that he had never been told by a doctor that he had a knee 
disorder, and that he had not been treated for any knee problems 
since service.

A review of all the medical evidence of record in this claim 
fails to indicate that the veteran currently suffers from a 
disorder of either knee.  Although the veteran did complain of 
knee pain on several occasions during service, these complaints 
generally followed periods of intense exercise, and appeared to 
resolve soon thereafter.  In any case, absent any medical 
evidence that the veteran has been diagnosed with a knee disorder 
since discharge, his claim for service connection for right and 
left knee disorders must be denied as not well grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144.





D.  Entitlement to service connection for tinnitus

Evidence relevant to the veteran's claim for service connection 
for tinnitus includes his service medical records, which are 
negative for evidence of any reported complaint or diagnosis of, 
or treatment for, tinnitus.

Relevant post-service evidence includes the report of a VA audio 
examination conducted in February 1997.  At that time, the 
veteran reported periodic bilateral ringing in the ears which was 
not loud and did not affect his daily life.  He stated
that the onset date was unknown, and the examiner did not render 
an opinion as to the cause of this ringing.

At the time of his June 1998 hearing, the veteran stated that his 
duty assignment in service was a journeyman electrical equipment 
repairman, which involved performing maintenance on very loud 
generators.  He also stated that he had several ear infections in 
service.

A review of the record reveals no evidence, other than the 
veteran's own contentions, which would tend to establish that his 
current complaint of ringing in the ears is related to his active 
military service.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection, but, as the 
veteran is not a medical expert, he is not qualified to express 
an opinion regarding any medical causation of his tinnitus.  See 
Espiritu v. Derwinski, 2 Vet.App. at 494-5. Furthermore, the 
Board finds that the evidence of record does not establish the 
presence of a chronic tinnitus in service which could serve to 
well ground the veteran's claim under 38 C.F.R. § 3.303(b).  
Moreover, even assuming that the veteran is competent through his 
statements to provide evidence of continuity of symptomatology 
with respect to ringing in the ears since service, medical 
expertise is still required to provide a current diagnosis of a 
chronic tinnitus disorder which is related etiologically to his 
post-service symptoms.  See Savage, supra.  Such evidence is 
absent from the record.  Thus, the Board finds that the veteran's 
contention that his current tinnitus is related to exposure to 
generator noise while in the military cannot be accepted as 
competent evidence.

Accordingly, it is the decision of the Board that the veteran has 
failed to meet his initial burden of submitting evidence of a 
well grounded claim for service connection for tinnitus, and the 
claim must be denied on that basis.

E.  Entitlement to service connection for bilateral hearing loss

Evidence relevant to the veteran's claim for service connection 
for bilateral hearing loss includes his service medical records, 
which are negative for evidence of any reported complaint or 
diagnosis of, or treatment for, hearing loss.  The Board notes 
that several audiometric examinations were conducted during 
service, including at the time of separation, none of which 
indicated a diagnosis of hearing loss.  In addition, the Board 
observes that none of these results establishes a hearing loss 
disability for VA purposes, as contemplated by 38 C.F.R. § 3.385 
(1998). (stating that impaired hearing is considered by VA to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent).

Relevant post-service evidence includes the report of a VA audio 
examination conducted in February 1997.  At that time, 
audiometric testing revealed "hearing within normal limits 
bilaterally through all rating measures."

At the time of the veteran's June 1998 hearing, he testified that 
he was exposed to loud diesel generator noise, which he stated 
had caused a loss of hearing.

A review of all the medical evidence of record in this claim 
fails to indicate that the veteran currently suffers from hearing 
loss in either ear.  On the contrary, repeated audiometric 
testing both during service, at the time of discharge, and after 
service all indicated that the veteran had normal hearing.  As a 
well-grounded claim requires medical evidence of a current 
disability, the veteran's claim for service connection for 
bilateral hearing loss must be denied as not well grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144.

F.  Conclusion for all service connection claim denials 

Therefore, given the lack of competent evidence that his claims 
are plausible, the Board determines that the veteran has not met 
his initial burden of submitting evidence sufficient to establish 
that his claims for service connection for sleep trouble, to 
include as due to an undiagnosed illness, a stomach disorder, to 
include as due to an undiagnosed illness, arthritis of the 
cervical spine, a bilateral knee disorder, tinnitus, and 
bilateral hearing loss are well grounded, and the claims must be 
denied on that basis.  As the duty to assist is not triggered 
here by the submission of well-grounded claims, the Board finds 
that VA has no obligation to further develop the veteran's 
claims.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

In reaching this determination, the Board recognizes that some of 
these issues, to particularly include service connection for 
sleep trouble, to include as due to an undiagnosed illness, a 
stomach disorder, to include as due to an undiagnosed illness, 
and bilateral hearing loss, are being disposed of in a manner 
that differs from that employed by the RO.  The RO denied these 
claims on the merits, while the Board has concluded that the 
claims are not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to respond, 
and if not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Since the Court has held 
that "when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the veteran 
solely from the omission of the well-grounded-claim analysis," 
the Board finds no prejudice to the veteran in this case.  Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching these determinations the Board notes 
that it has not been made aware of any outstanding evidence which 
could serve to well ground his claims for service connection for 
the disorders discussed above.  Although the veteran testified 
that he had been treated by an unnamed acupuncturist in 
California for neck and back pain, the Board observes that he did 
not provide the name of this physician or the date of this 
alleged treatment.  The veteran requested that the record be held 
open for 60 days to allow him to attempt to locate and contact 
this acupuncturist to procure copies of records, but it does not 
appear that the veteran was successful, as no evidence from this 
person has been submitted.  The Board also notes that while the 
veteran alleged treatment at VAMCs and at Doctors' Urgent Care, 
the RO has requested and received the treatment records from both 
of these sources.  Accordingly, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for these benefits.  38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).

G.  Entitlement to service connection for arthritis of the 
thoracic spine

In reviewing the veteran's claim for service connection for 
arthritis of the thoracic spine, the Board again notes that 
certain chronic diseases may be presumed to have been incurred 
during service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A 
review of the veteran's service medical records reveals that they 
are negative for evidence of any reported complaint or diagnosis 
of, or treatment for, arthritis of the thoracic spine.

However, at the time of a February 1997 Persian Gulf Registry 
Examination, x-rays showed some change of spondylosis at T11 and 
T12.  In addition, an attached VA follow-up review dated in March 
1997 confirmed that x-rays showed degenerative joint disease at 
T11-T12, and a diagnosis of same was rendered.  Finally, at the 
time of the VA general medical examination, also dated in 
February 1997, x-rays again showed degenerative changes at T11 
and T12, and a diagnosis of mild degenerative disease of the 
lower thoracic spine was rendered.

The Board observes that arthritis is one of those diseases which 
shall be granted service connection although not otherwise 
established as incurred in service if manifested to a compensable 
degree within the applicable time limits under § 3.307 (in the 
case of arthritis, one year) following service in a period of war 
or following peacetime service on or after January 1, 1947, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. § 3.309(a).  In the veteran's case, 
arthritis of the thoracic spine was diagnosed within one year 
following his separation from service, such that the rebuttable 
presumption of service connection attaches.  Furthermore, the 
Board notes that at the time of the veteran's June 1998 RO 
hearing, the veteran provided testimony, which the Board finds 
credible, that he had suffered from constant pain in the thoracic 
spine area and limited mid-back motion ever since service.  The 
Board finds that this testimony provides sufficient evidence that 
the veteran's disorder was compensably disabling within the one-
year period following service.  As there is no evidence of an 
intercurrent or other non-service cause, the presumption of 
service connection has not been rebutted.  The Board therefore 
finds that service connection for arthritis of the thoracic spine 
is warranted.

II.  Claim for a Higher Disability Rating

The veteran has also claimed entitlement to a compensable rating 
for his service-connected headaches.  This is an original claim 
placed in appellate status by a notice of disagreement (NOD) 
taking exception to the initial rating award dated in November 
1997, which assigned a noncompensable evaluation.  Accordingly, 
his claim must be deemed well grounded within the meaning of 38 
U.S.C.A. § 5107(a), and VA has a duty to assist the veteran in 
the development of the facts pertinent to his claim.  See 
Fenderson v. West, No. 96-947, slip op. at 21 (U.S. Vet. App. 
Jan. 20, 1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson, slip op. at 19-21, citing 
Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 
Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned "in 
the light of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1998).

Where the particular disability for which the veteran has been 
service connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions affected, 
but also the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann v. 
Principi, 3 Vet.App. 345, 349-350 (1992); Pernorio v. Derwinski, 
2 Vet.App. 625, 629 (1992).

Evidence relevant to this claim includes the February 1997 
Persian Gulf Registry Examination report, which noted the 
veteran's complaints of sore throats, dysphagia, fever, and 
headaches, described as bitemporal, front to back.  No relevant 
findings or diagnosis were recorded.

Also relevant is the report of a VA diseases and injuries of the 
brain examination conducted in March 1997.  At that time, the 
veteran complained of headaches, which usually occurred if he had 
a flare-up of neck pain or if he stood up too quickly.  He also 
stated that they sometimes started after exercise.  He denied 
experiencing any nausea or vomiting with his headaches.  He 
reported that he occasionally saw "spots" in front of his eyes 
if the headache was bad.  He stated that he normally did not take 
any medication to treat his headaches, but if they were severe, 
he took aspirin or Advil, which usually relieved his headaches.  
He stated that he was usually able to "work through" a 
headache.  He reported that his headaches occurred once or twice 
every 10 days, and lasted anywhere from 1 to 6 hours.  Clinical 
examination did not reveal any abnormalities.  The examiner 
diagnosed muscle contraction headaches, and commented that 
"[t]he veteran's headache[s] seemed to be non-incapacitating and 
do not interfere with his activities of daily living."

At the time of his RO hearing in June 1998, the veteran again 
stated that he suffered from headaches once or twice every 10 
days, which lasted anywhere from 1 to 6 hours.  He stated that he 
sometimes saw blue spots and had blurred vision during his 
headaches, and noted that bright lights increased the pain.

The veteran's service-connected headaches have been evaluated as 
noncompensably (zero percent) disabling under the provisions of 
38 C.F.R. § 8100 (1998), pursuant to which the severity of 
migraine headaches is evaluated.  Under DC 8100, a noncompensable 
(zero percent) rating is warranted for characteristic prostrating 
attacks occurring less frequently than an average of 1 in 2 
months over the last several months.  A 10 percent rating is 
warranted when migraines are characterized by prostrating attacks 
averaging 1 in 2 months over the last several months.  In order 
to warrant a 30 percent rating, migraines must be characterized 
by prostrating attacks occurring, on average, once per month over 
the last several months.  Finally, a 50 percent rating is 
warranted for migraines characterized by very frequent, 
completely prostrating, and prolonged attacks, which are 
productive of severe economic inadaptability.

A review of the evidence detailed above reveals that while the 
veteran suffers from headaches anywhere from 3 to 6 times per 
month, there is no evidence that they are prostrating in nature.  
On the contrary, he stated that he could generally "work 
through" his headaches on his own and did not need to use 
medications to treat them.  He also stated that when his 
headaches were more severe, he took over-the-counter medications, 
which generally worked well.  Furthermore, the examiner who 
performed the March 1997 VA examination opined that the veteran's 
headaches were not incapacitating and did not interfere with his 
activities of daily living.  Thus, in the absence of any evidence 
that the veteran's headaches are "prostrating" in nature, the 
Board finds that the veteran's headaches do not meet the criteria 
for a compensable rating under DC 8199-8100.

Thus, after a careful review of the record, the Board finds that 
the preponderance of the evidence is against an increased rating 
for headaches.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.


ORDER

Service connection for a chronic respiratory disorder is granted.

Evidence of a well-grounded claim having not been submitted, 
service connection for sleep trouble, to include as due to an 
undiagnosed illness, is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a stomach disorder, to include as due to 
an undiagnosed illness, is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for arthritis of the cervical spine is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a bilateral knee disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for tinnitus is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for bilateral hearing loss is denied.

Service connection for arthritis of the thoracic spine is 
granted.

The noncompensable disability rating initially assigned for the 
veteran's service-connected headaches was proper, and thus 
entitlement to a compensable rating for headaches is denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

